UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 001-22302 ISCO INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 36-3688459 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1001 Cambridge Drive, Elk Grove Village, Illinois 60007 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (847) 391-9400 Securities registered pursuant to Section12(b) of the Act: Common Stock, Par Value $0.001 Per Share American Stock Exchange (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in
